DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK,
 as Trustee for the Certificate holders of CWALT, INC., ALTERNATIVE
       LOAN TRUST 2006-OA7, MORTGAGE PASS-THROUGH
                  CERTIFICATES, SERIES 2006-OA7,
                                Appellants,

                                     v.

   NHON VAN TRAN; MORTGAGE ELECTRONIC REGISTRATION
     SYSTEMS, INC. as Nominee for FIRST MAGNUS FINANCIAL
CORPORATION, MIN NO. 100039263571615621; PALMETTO PINES
  HOMEOWNERS ASSOCIATION, INC.; UNKNOWN TENANT NO. 1;
UNKNOWN TENANT NO. 2; and ALL UNKNOWN PARTIES CLAIMING
    INTERESTS BY, THROUGH, UNDER OR AGAINST A NAMED
DEFENDANT TO THIS ACTION, OR HAVING OR CLAIMING TO HAVE
  ANY RIGHT, TITLE OR INTEREST IN THE PROPERTY HEREIN
                         DESCRIBED,
                           Appellees.

                              No. 4D16-3935

                              [August 3, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 50-2012-CA-002665-
XXXX-MB.

   Roy A. Diaz of SHD Legal Group, P.A., Fort Lauderdale, for appellants.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.